 

“Balan D. Hil - Ally of oc
316 Forest Street, Apartment 2

Martinsville, Virginia 24112

JusticeForUS WGO.NL/PARDON

?

| USPOSTAGEANDFEESPAID @@SYPOST

HS

9.0 OZ ZONE 2 0901000002349

2020-11-07

24112
C1453321
Commercial

Ste De

 

 

 

 

 

 

 

USPS FIRST-CLASS PKG

 

BRIAN HILL

310 FOREST STREET

APARTMENT 2
MARTINSVILLE VA 24112

U.S. DISTRICT COURT

CLER

K OF THE COURT

324 W MARKET ST Ste 401
GREENSBORO NC 27401-2544

OrangeMailer.co
Printed by Orange Mailer

0000

 

I

USPS CERTIFIED MAIL™

|

9414 8368 9523 2280 0232 89

     

0 Page 1 ort

e 1:°13-cr-

   
